              Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 1 of 6




From: Mike Fishman <mike@jangl.com>
Sent: Thursday, September 26, 2019 4:11 PM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: Re: TCPA Request

Hey Matthew,

At leadscon, but have have sent this request to tech. We do not have access to jornaya data as we are not a
paying customer of theirs.

However, I will loot at this in more detail tomorrow if ok.

Are you able to get on a call Monday?

Best,

Mike

Get Outlook for iOS

From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Thursday, September 26, 2019 3:40:47 PM
To: Mike Fishman <mike@jangl.com>
Subject: RE: TCPA Request

Hi Mike,

Sorry to bug you about this lead again, but my legal team just reached out to me and is hoping you can send us either
the Jornaya video of the consumer going through the form, or a time/date stamped shot of the website with the
consumer’s info filled in? The Jornaya lead id provided with the lead is 8D3524DC-1DD7-ED25-01E8-
DEF8A3F4EBFF

Thanks!

Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




                                                           1
                                                                                     QuoteWizard_Mantha 000012
                Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 2 of 6




157 Yesler Way
Seattle, WA 98104

From: Matthew Weeks
Sent: Monday, September 16, 2019 1:53 PM
To: 'Mike Fishman' <mike@jangl.com>
Subject: RE: TCPA Request

Thanks Mike! I appreciate it.


Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




157 Yesler Way
Seattle, WA 98104

From: Mike Fishman <mike@jangl.com>
Sent: Monday, September 16, 2019 1:51 PM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: RE: TCPA Request

Ok. I have also blocked these leads from coming to you moving forward.

From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Monday, September 16, 2019 4:32 PM
To: Mike Fishman <mike@jangl.com>
Subject: RE: TCPA Request

Hi Mike,

Thanks for the info. I’ll forward what you sent to our legal team and see what they say. It’s missing a lot of the stuff they
look for and want with TCPA compliance, so I’ll do my best to fill in the blanks for you with this lead. Moving forward
though we really need all of the below –

- IP address

- device type

-form url

- the url of Carriers included in consent language.

                                                              2
                                                                                          QuoteWizard_Mantha 000013
               Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 3 of 6



- a screenshot of consent language

- the consent language in text form

- Jornaya or trusted form lead ids

Just a heads up, since our acquisition by Lending Tree, TCPA compliance has become a major issue and we have been
instructed not to do business with partners that can’t provide all of that info in a complete and timely manner.

Best,

Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




157 Yesler Way
Seattle, WA 98104

From: Mike Fishman <mike@jangl.com>
Sent: Monday, September 16, 2019 10:47 AM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: RE: TCPA Request

Here is what we were provided

LEAD TRAFFIC SOURCE : ORGANIC / PPC LEAD
CAPTURE URL : http://snappyautoinsurance.com/step2.php?s1=&zip=01543&source=5
LEAD CAPTURE IP : 96.242.132.28
LEAD IP PROVIDER : VERIZION COMMUNICATION INC




Let me know if you need anything else.



From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Monday, September 16, 2019 1:38 PM
To: Mike Fishman <mike@jangl.com>
Subject: RE: TCPA Request

Hi Mike,

Wanting to circle back around on this. I just got a call from our legal department and they are really putting the pressure
on me to get this info.

Anything you can do to expedite this is appreciated.
                                                             3
                                                                                        QuoteWizard_Mantha 000014
               Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 4 of 6



Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




157 Yesler Way
Seattle, WA 98104

From: Mike Fishman <mike@jangl.com>
Sent: Friday, September 13, 2019 2:22 PM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: Re: TCPA Request

Still waiting. If I do t have anything by Monday we will move from polite ask to forceful demand.

Get Outlook for iOS

From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Friday, September 13, 2019 1:15:16 PM
To: Mike Fishman <mike@jangl.com>
Subject: RE: TCPA Request

I understand how it goes. Thanks for the update.

Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




157 Yesler Way
Seattle, WA 98104

From: Mike Fishman <mike@jangl.com>
Sent: Friday, September 13, 2019 10:14 AM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: Re: TCPA Request

I hope so. We have submitted the request for all the info you requested. I will give you an update before eod.

Get Outlook for iOS

From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Friday, September 13, 2019 1:12:05 PM
To: Mike Fishman <mike@jangl.com>
Subject: RE: TCPA Request

                                                            4
                                                                                     QuoteWizard_Mantha 000015
                Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 5 of 6



Hi Mike,

Sorry to bug you on this, but I’m wondering if you’ll have this by EOD? Starting to get heat from the client on this and
would love to be able to get it to them before the weekend. Anything you can do is appreciated!

Thanks!

Matthew Weeks
Office : 206-753-2621
Cell : 206-851-3673




157 Yesler Way
Seattle, WA 98104

From: Mike Fishman <mike@jangl.com>
Sent: Wednesday, September 11, 2019 11:13 AM
To: Matthew Weeks <mweeks@qw-corp.com>
Subject: RE: TCPA Request

We are on it.

From: Matthew Weeks <mweeks@qw-corp.com>
Sent: Wednesday, September 11, 2019 1:34 PM
To: Mike Fishman <mike@jangl.com>; Evi Kosciow <evi@revpointmedia.com>
Subject: TCPA Request
Importance: High

Hi all,


We just received a TCPA request for one of your leads that we purchased from you on 8/5/19.

The phone number is - 508-353-9690

Email address is - jmantha7@yahoo.com



Just as a reminder, we need -

- IP address

- device type

-form url

- the url of Carriers included in consent language.

                                                             5
                                                                                        QuoteWizard_Mantha 000016
Case 1:19-cv-12235-LTS Document 104-4 Filed 09/30/20 Page 6 of 6



          - a screenshot of consent language

          - the consent language in text form

          - Jornaya or trusted form lead ids

          Thanks!


          Matthew Weeks
          Office : 206-753-2621
          Cell : 206-851-3673




          157 Yesler Way
          Seattle, WA 98104




                                                    6
                                                  QuoteWizard_Mantha 000017
